NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RAMANJEET KAUR,                                 No.    16-72197

                Petitioner,                     Agency No. A206-456-018

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Ramanjeet Kaur, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to remand

following an immigration judge’s (“IJ”) decision ordering her removed in absentia.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the denial of a motion to remand, and review de novo constitutional claims and

questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We deny the petition for review.

      The agency did not abuse its discretion in denying Kaur’s motion to remand

for failure to establish exceptional circumstances, where the IJ had denied her

motions to change venue. See 8 C.F.R. § 1003.23(b)(4)(ii); 8 U.S.C. § 1229a(e)(1);

Hernandez-Vivas v. INS, 23 F.3d 1557, 1559 (9th Cir. 1994) (the mere filing of a

request to change venue does not absolve petitioner of her obligation to appear for

the scheduled hearing).

      There is no error in denying Kaur’s contentions that the agency violated due

process in her underlying removal proceedings. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (an alien must show error and substantial prejudice to prevail

on a due process claim).

      PETITION FOR REVIEW DENIED.




                                         2                                   16-72197